*886OPINION.
Milliken
The respondent concedes the reasonableness of the total salary payments made to King and Isaacs in the year 1920. The question presented is whether the compensation to the two officers and directors was properly determined and constituted a deductible expense for the year. From the evidence adduced we have found as a fact that the payments were made for personal services actually rendered in the year 1920, as distinguished from repayments for loans or money advanced or dividends declared or paid. Petitioner was a close corporation and the additional salaries claimed as a deduction were agreed upon and authorized pursuant to the informal agreement entered into and meetings held in the year 1920. See Appeal of Reub Isaacs & Co., 1 B. T. A. 45.

Judgment will be entered on 15 days’ notice, in accordance with Bule 50.